DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150289666 A1 to Chandler.
	Re Claim 1, Chandler teaches:
	A mattress system (at least [Abstract] “mattress assembly”) comprising: 
a mattress having a first climate control zone and a second climate control zone (at least Fig. 1 and [0032] “first air bladder 30 and the second air bladder 32 can be positioned adjacent to one another in the mattress assembly 10 and used to selectively provide support and selectively control the temperature of opposite sides of the body supporting portion 20 of the mattress assembly”.); 
one or more air controllers in fluid communication with the first and second climate control zones (at least Fig. 1 and [0024] “the pump 50, the climate control system 60, and the air bladders 30, 32 in fluid communication with one another”.); 
one or more processors; and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (at least Fig. 8 element 170, which says “Controller” and “Micro-Processor”) comprising: 
receiving a command to supply air to the first climate control zone that is heated; and in response to receiving the command, commanding the one or more air controllers to supply heated air to the first climate control zone and to supply ambient air to the second climate control zone (at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.), wherein a flow rate of ambient air to the second climate control zone is configured to reduce an amount of heat transferred (at least [0039] “temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, 270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback and to maintain a desired temperature”.) from the first climate control zone to the second climate control zone (at least Fig. 1 and [0024] “the pump 50, the climate control system 60, and the air bladders 30, 32 in fluid communication with one another”.).
Re Claim 2, Chandler teaches:
The mattress system of claim 1, wherein the processor commands the one or more air controllers to supply ambient air to the second climate control zone without receiving any user request to supply air to the second climate control zone (at least [0037] “the controller 70, 170, 270 can be configured to automatically control the amount of air supplied to the air bladders” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Re Claim 3, Chandler teaches:
The mattress system of claim 1, wherein the operations further comprise: in response to sensing a user's presence on the second climate control zone, commanding the one or more controllers to stop supplying ambient air to the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Re Claim 4, Chandler teaches:
The mattress system of claim 1, wherein the operations further comprise: in response to sensing a user's presence on the second climate control zone, commanding the one or more controllers to reduce supply of ambient air to the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies”.).
Re Claim 5, Chandler teaches:
	The mattress system of claim 1, wherein the operations further comprise: in response to sensing a user's presence on the second climate control zone, commanding the one or more controllers to stop supplying heated air to the first climate control zone (at least [0039] “provide temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, 270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback”.) and to stop supplying ambient air to the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Re Claim 6, Chandler teaches:
	The mattress system of claim 1, wherein the operations further comprise: in response to sensing a user's presence on the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies”.), commanding the one or more controllers to reduce supply of heated air to the first climate control zone and to reduce supply of ambient air to the second climate control zone (at least [0039] “provide temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, 270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Re Claim 7, Chandler teaches:
The mattress system of claim 1, wherein the operations further comprise: in response to sensing a user's presence on the first climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies”.), commanding the one or more controllers to stop supplying heated air to the first climate control zone and to stop supplying ambient air to the second climate control zone (at least [0039] “provide temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, pressurepressure270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Re Claim 8, Chandler teaches:
The mattress system of claim 1, wherein the operations further comprise: in response to sensing a user's presence on the first climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies”.), commanding the one or more controllers to reduce supply of heated air to the first climate control zone and to reduce supply of ambient air to the second climate control zone (at least [0039] “provide temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, 270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).


Re Claim 9, Chandler teaches:
The mattress system of claim 1, wherein the flow rate of ambient air to the second climate control zone (at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.) is substantially less than a flow rate of heated air to the first climate control zone (at least [0039] “provide temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, pressurepressure270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback”.).
Re Claim 10, Chandler teaches:
A mattress system (at least [Abstract] “mattress assembly”) comprising: 
a mattress having a first climate control zone, a second climate control zone, a third climate control zone, and a fourth climate control zone (at least Fig. 3 and [0033] “the air bladders 130, 132 are further divided into discrete compartments 130a, 130b, 130c, 132a, 132b, 132c, such that the positioning of the discrete compartments 130a, 130b, 130c, 132a, 132b, 132c corresponds to certain areas of the body supporting portion 120 and allows greater control over the firmness and temperature of the mattress assembly 110 in those areas of the body supporting portion”.); 
one or more air controllers in fluid communication with each of the first, second, third, and fourth climate control zones and configured to independently supply air to or draw air from each of the first, second, third, and fourth climate control zones (at least Fig. 3 and [0033] “the compartments 130a, 130b, 130c, 132a, 132b, 132c are individually addressable such that it is possible to provide an increased amount of cooled air to the compartments 130a, 130b, 132a, 132b that would be in proximity to the head and torso of a person lying in a supine or prone position on the mattress assembly 110, while providing a decreased amount of heated air to the compartments 130c, 132c that would be proximity to the legs of a user lying in a supine or prone position”.); 
one or more processors; and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (at least Fig. 8 element 170, which says “Controller” and “Micro-Processor”) comprising: 
commanding the one or more air controllers to operate in a first mode whereby heated or cooled air is supplied to the first zone while air is simultaneously drawn from the second zone (at least [0039] “temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, 270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback and to maintain a desired temperature”.); and commanding the one or more air controllers to operate in a second mode whereby heated or cooled air is supplied to the third zone while air is simultaneously drawn from the fourth zone (at least Fig. 3 and [0033] “the compartments 130a, 130b, 130c, 132a, 132b, 132c are individually addressable such that it is possible to provide an increased amount of cooled air to the compartments 130a, 130b, 132a, 132b that would be in proximity to the head and torso of a person lying in a supine or prone position on the mattress assembly 110, while providing a decreased amount of heated air to the compartments 130c, 132c that would be proximity to the legs of a user lying in a supine or prone position”.).
Re Claim 11, Chandler teaches:
The mattress system of claim 10, wherein the operations further comprise: commanding the one or more air controllers to operate in a third mode whereby heated air is supplied to the first and third zones while air is simultaneously drawn from the second and fourth zones; and commanding the one or more air controllers to operate in a fourth mode whereby heated air is supplied to the first zone, cooled air is supplied to the third zone, and air is simultaneously drawn from the second and fourth zones (at least Fig. 3 and [0033] “the compartments 130a, 130b, 130c, 132a, 132b, 132c are individually addressable such that it is possible to provide an increased amount of cooled air to the compartments 130a, 130b, 132a, 132b that would be in proximity to the head and torso of a person lying in a supine or prone position on the mattress assembly 110, while providing a decreased amount of heated air to the compartments 130c, 132c that would be proximity to the legs of a user lying in a supine or prone position”.).
Re Claim 12, Chandler teaches:
	The mattress system of claim 10, wherein the first and second zones are on a first side of the mattress for supporting a first user and the third and fourth zones are on a second side of the mattress for supporting a second user (at least Fig. 3 and [0032] “support to a user lying on one side of the body supporting portion 20 of the mattress assembly 10, while heating the air bladder 32 and providing a maximum amount of support to a user lying on the opposite side of the body supporting portion 20 of the mattress assembly”.).
Re Claim 13, Chandler teaches:
	A method for controlling multiple climate control zones of a mattress (at least Fig. 1 and [0032] “first air bladder 30 and the second air bladder 32 can be positioned adjacent to one another in the mattress assembly 10 and used to selectively provide support and selectively control the temperature of opposite sides of the body supporting portion 20 of the mattress assembly”.), comprising: 
receiving a command to supply first air to a first climate zone; based on the command, controlling at least one air controller to supply first air to the first climate zone; and controlling the at least one air controller to supply second air to a second climate control zone, wherein a flow rate of the second air to the second climate control zone is configured to reduce an interference of the first air that is transferred from the first climate control zone to the second climate control zone (at least [0039] “temperature feedback to the controllers 70, 170, 270 to allow the controllers 70, 170, 270 to instruct the air pumps 50,150, 250 and/or the climate control systems 60, 160, 260 of the mattress assemblies 10, 110, 210 to begin supplying air or, more particularly, to begin selectively providing heated or cooled air in response to received temperature feedback and to maintain a desired temperature”.).
Re Claim 14, Chandler teaches:
The method of claim 13, wherein the first air is heated or cooled air (at least [0039] “providing heated or cooled air in response to received temperature feedback and to maintain a desired temperature”.).
Re Claim 15, Chandler teaches:
The method of claim 14, wherein the second air is ambient air (at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Re Claim 16, Chandler teaches:
The method of claim 13, further comprising: receiving a signal representative of a user's presence on the second climate control zone; and based on the signal, controlling the at least one air controller to stop supplying the second air to the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).


Re Claim 17, Chandler teaches:
The method of claim 13, further comprising: receiving a signal representative of a user's presence on the second climate control zone; and based on the signal, controlling the at least one air controller to reduce supply of the second air to the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies” and at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Re Claim 18, Chandler teaches:
The method of claim 13, further comprising: receiving a signal representative of a user's presence on the second climate control zone; and based on the signal, controlling the at least one air controller to stop supplying the first air to the first climate control zone, and to stop supplying the second air to the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies”.).
Re Claim 19, Chandler teaches:
The method of claim 13, further comprising: receiving a signal representative of a user's presence on the second climate control zone; and based on the signal, controlling the at least one air controller to reduce supply of the first air to the first climate control zone, and to reduce supply of the second air to the second climate control zone (at least [0038] “provide pressure feedback to the controllers 70, 170, 270 and allow the controllers 70, 170, 270 to automatically instruct the air pumps 50, 150, 250 to begin supplying air to air bladders 30, 32, 130, 132, 230, 232, including the discrete compartments 132a, 132b, 132c, 134a, 134b, 134c of the mattress assembly 110, when a user lies on the mattress assemblies”.).
Re Claim 20, Chandler teaches:
The mattress system of claim 13, wherein a flow rate of the second air to the second climate control zone is substantially less than a flow rate of the first air to the first climate control zone (at least [0036] “ambient air is pumped directly into the air bladders 230, 232 via the air pump 250 and is continuously or periodically released through the relief valves”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673         

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673